I concur in the majority opinion but feel something further should be said concerning our decision in Flowers v. Independent School District, 235 Iowa 332, 16 N.W.2d 570. That case was an action in mandamus to require the school board to provide transportation for plaintiff's children under the provisions of section 4233.4, Iowa Code, 1939. This section, applicable to independent districts, may be said to correspond in a general way with Code section 4179, which pertains to consolidated districts. They constitute the authority for the operation of school buses.
But in each type of district there necessarily arises the question of what duty is owed to the pupils not on the regular bus route and yet far enough away from school to entitle them to transportation under the statute. In the case of consolidated *Page 142 
districts this situation is expressly taken care of by section 4181, Iowa Code, 1939. There is no equivalent statutory provision covering independent districts. Consequently, in the Flowers case we were required to say whether the operation of a bus nine-tenths mile from plaintiff's residence constituted a reasonable compliance with Code section 4233.4. In view of ODT restrictions, we held the compliance reasonable.
Here we have an analogous situation in a consolidated district with the bus a mile away. But the statutory provision (Code section 4181) says:
"It [the board] shall allow a reasonable compensation [to the parent or guardian] for the transportation of children to and from their homes to connect with such vehicle * * *."
It applies in cases in which the children live an "unreasonabledistance from school" and, of course, off the regular route. There is no occasion for a determination whether the operation of the bus a mile away is a reasonable compliance with Code section 4179. Section 4181 provides for an allowance of compensation if the parent or guardian is required to transport the children from home to the bus.
Because of the mandatory language of section 4181, plaintiff's right of recovery is not dependent upon a contract, express or implied, but upon the statute itself, since it seems to be conceded his child is one entitled to transportation under Code section 4179.